670 So.2d 1034 (1996)
Patricia SAVERY, Appellant,
v.
Myles SAVERY, Appellee.
No. 94-3485.
District Court of Appeal of Florida, Fourth District.
March 6, 1996.
Rehearing Denied April 19, 1996.
Douglas A. Willis, Palm Beach Gardens, for appellant.
*1035 Sherry L. Cooper, Jupiter, for appellee.
PER CURIAM.
We affirm the final judgment of dissolution except for the award of child support which we reverse. On remand we direct that the trial court follow the guidelines set forth in section 61.30, Florida Statutes (1993); and that it make a specific finding as to the parties' net incomes, derived from their gross incomes minus the allowable deductions set forth in section 61.30(3). The trial court is reminded that the cost of health care insurance for the minor children is to be added to the basic obligation, not subtracted from it, to determine appellee's child support obligations. The determination is to be made on the existing record, without an additional hearing.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.